DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 07/06/2022 that the new claim amendments would overcome the claim objections and 101 rejection. The objections and 101 rejections have been withdrawn.
The applicant argues the new claim amendment with respect to the “each of the free limbs … so routed through a separate hole in the tissue” would overcome prior art Rushdy in the 103 rejection. However, another interpretation/embodiment of Rushdy that will read on each limb of a suture passing through separate holes of the tissue will be able to read on the claims of record and render the scope of the claims obvious. See the rejection below. 
Claim Objections
Claim 20 is objected to because of the following informalities:  For clarity purposes, terminology should be consistent. Therefore the “the tissue” of line 6 should be “the tissue graft”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0265219 to Rushdy to in view of U.S. Patent Publication 2018/0000480 to Dumanian.
As to claim 1, Rushdy disclose a method of tissue repair (paragraph 4), comprising: routing a first suture construct (S4, paragraph 55-60, figure 8-13) through a tissue (4) in a first inverted mattress stitch (figure 7-9), the first suture construct including a loop portion (loop where 112 connects, figure 8, 9) and two free limbs (126,128), wherein the loop portion of the first suture construct so routed is positioned adjacent to a superior surface of the tissue (figure 7-9 ) and each free limb of the first suture construct so routed extend through a separate hole in the tissue to an inferior surface of the tissue (figure 9); inserting a second suture construct (S1, 112, figure 7-10, paragraph 54, 55), separate from the first suture construct, within the loop portion of the first suture construct such that two free limbs of the second suture construct extend from the loop portion of the first suture construct (figure 7-10, paragraph 55, 56); securing the free limbs of the first suture construct to a humeral head (paragraph 39, 57-60, the method is used to help secure the humeral head) at a selected medial location with respect to the tissue after said routing without forming a knot with the free limbs of the first suture construct (paragraph 60, the sutures can be anchored into bone using a knotless suture anchor, which would not form a knot with the first suture construct); approximating the tissue down to the humeral head at the selected medial location (paragraph 39, 57-60, the method is used to help secure the humeral head); extending the free limbs of the second suture construct to one or more selected lateral locations with respect to the tissue, whereby at least a portion of the tissue is urged laterally (paragraph 57, the position of the tissue will be urged laterally as the patch is tensioned in place before the sutures are secured); and securing the free limbs of the second suture construct to the humeral head at the one or more selected lateral locations without forming a knot with the free limbs of the second suture construct (paragraph 57, 59, the sutures can be anchored into bone, which can be the humeral head, using a knotless suture anchor, which would not form a knot with the first suture construct); wherein the portion of the second suture construct extending between the selected medial location and the one or more selected lateral locations contacts the superior surface of the tissue (figure 10) but is silent about the wherein the second suture construct comprises a plurality of braided filaments  possesses a substantially rectangular cross-sectional profile, and does not include a suture core surrounded by the braided filaments.
Dumanian teaches a similar device (suture for tensile loads, abstract) having a suture construct comprises a plurality of braided filaments (104, figure 4) and possesses a substantially rectangular cross-sectional profile (paragraph 23), and does not include a suture core surrounded by the braided filaments (figure 4) for the purpose of being shaped to evenly distribute forces (paragraph 23). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the suture construct of Dumanian as the second suture construct in the method of Rushdy in order for evenly distributing forces of the sutures.
As to claim 2, with the method of Rushdy and Dumanian above, Rushdy discloses wherein securing the free limbs of the first suture construct to the humeral head comprises inserting at least a portion of each of the free limbs of the first suture construct into a first knotless suture anchor (paragraph 60); and implanting the first knotless suture anchor into the humeral head at the selected medial location (paragraph 39, 53, 54, 59, 60). The suture anchors are inserted into bone, and Rushdy discloses the method is used to secure the humeral head, therefore it would be known, or obvious, that the anchors are implanted into the humeral head.
As to claim 3, with the method of Rushdy and Dumanian above, Rushdy discloses securing the free limbs of the second suture construct to the humeral head comprises: inserting at least a portion of the free limbs of the second suture construct into a second knotless suture anchor (paragraph 59); and implanting the second knotless suture anchor into the humeral head at the selected lateral location (paragraph 39, 53, 54, 59, 60). The suture anchors are inserted into bone, and Rushdy discloses the method is used to secure the humeral head, therefore it would be known, or obvious, that the anchors are implanted into the humeral head.
As to claim 4, with the method of Rushdy and Dumanian above, Rushdy discloses routing the first suture construct through the tissue comprises routing a first pair of suture constructs (S3, S4, paragraph 57-60) through the tissue, each suture construct of said first pair of suture constructs comprising a loop portion  that overlaps the loop portion of the other suture construct to said first pair of suture constructs (figure 9, 10, 13, 14, 22-24, paragraph 56, 57, the suture constructs will have loops that will overlap eachother as it is threaded through the patch 4).
As to claim 5 with the method of Rushdy and Dumanian above, Rushdy discloses inserting the second suture construct within the loop portion of the first suture construct comprises inserting a second pair of suture constructs (S1,S2 within the loop portions of the first pair of suture constructs, respectively (figure 7-9). 
As to claim 6, with the method of Rushdy and Dumanian above, Rushdy discloses tissue is a rotator cuff (paragraph 52-54, 65, either the patch can be a graft for the rotator cuff, or the patch will be associated with the rotator cuff that the sutures will pass through the rotator cuff and patch).
As to claim 7, with the method of Rushdy and Dumanian above, Rushdy discloses the tissue is a graft (paragraph 52-54).
As to claim 8, with the method of Rushdy and Dumanian above, Rushdy discloses routing a third suture (S3) construct through the tissue in a second inverted mattress stitch, the third suture construct including a loop portion (loop portion as seen in figure 8,9) and two free limbs (122,124), wherein the loop portion of the third suture construct so routed is positioned adjacent to the superior surface of the tissue and each free limb of the third suture construct so routed extends through a separate hole in the tissue to the inferior surface of the tissue (figure 9),  inserting a fourth suture construct (S2), separate from the third suture construct, within the loop portion of the third suture construct such that two free limbs of the fourth suture construct extend from the loop portion of the third suture construct (figure 8-10); securing the free limbs of the third suture construct to a glenoid at a selected glenoid  location (paragraph 41, figure 21-26, the limbs of the third suture construct is known, or obvious to be inserted into the a selected glenoid location ) with respect to the tissue after said routing without forming a knot with the free limbs of the third suture construct (paragraph 60); approximating the tissue down to the glenoid at the selected glenoid location; extending the free limbs of the fourth suture construct to the one or more selected lateral locations with respect to the tissue, whereby at least a portion of the tissue is urged laterally (paragraph 59-60); and securing the free limbs of the fourth suture construct to the humeral head at the one or more selected lateral locations without forming a knot with the free limbs of the fourth suture construct (paragraph 60); wherein the portion of the fourth suture construct extending between the selected glenoid location and the one or more selected lateral locations contacts the superior surface of the tissue (figure 8-10). 
As to claim 9, with the method of Rushdy and Dumanian above, Rushdy discloses securing the free limbs of the third suture construct to the glenoid comprises inserting at least a portion of each of the free limbs of the third suture construct into a third knotless suture anchor (paragraph 60); and implanting the third knotless suture anchor into the glenoid at the selected glenoid location (paragraph 60). Rushdy discloses the use of knotless suture anchors can be used, or obvious, to anchor the free limbs of the sutures, as well the glenoid location.
As to claim 10 with the method of Rushdy and Dumanian above, Rushdy discloses securing the free limbs of the fourth suture construct to the humeral head comprises inserting at least a portion of the free limbs of the fourth suture construct into the second knotless suture anchor (paragraph 59).
As to claim 11, with the method of Rushdy and Dumanian above, Rushdy discloses routing the third suture construct through the tissue comprises routing a third pair of suture constructs (S6-S9, figure 18-26) through the tissue, each suture construct of said third pair of suture constructs comprising a loop portion that overlaps the loop portion of the other suture construct of said third pair of suture constructs  (figure 8-10, 13, 20-26; at least in figure 18 a third suture construct with a third pair of sutures constructs are shown, and paragraph 69 discloses multiple sutures can be used that can have the pair of sutures, see at least prior art Norton cited in section 10 of previous rejection filed 04/12/2022 and cited in 892 filed 04/12/2022).
As to claim 12, with the method of Rushdy and Dumanian above, Rushdy discloses inserting the fourth suture construct within the loop portion of the third suture construct comprises inserting a fourth pair of suture constructs within the loop portions of the third pair of suture constructs, respectively (figure 18-26, paragraph 69). Rushdy discloses that multiple sutures can be used, and the greater the amount of sutures, and loops of the suture, the more loads can be distributed and secure the patch in place. The multiple loops and sutures can read on the fourth construct and/or pairs of constructs. See prior art Norton as further evidence that pairs of suture loops are known to be used.
As to claim 13, routing a first lateral suture and a second lateral suture through opposing corners of the tissue such that two free limbs of each of the first and second lateral sutures extend from the superior surface of the tissue (S6, S9, figure 18, or the multiple suture used as disclosed in paragraph 69 can be used to read on the lateral sutures),  and securing the free limbs of the first lateral suture and the second lateral suture to the humeral head at the one or more selected lateral locations with respect to the tissue after said routing without forming a knot with the free limbs of the first lateral suture and the second lateral suture (paragraph 60, the knotless anchors can be used to secure the lateral sutures).
As to claim 14, with the method of Rushdy and Dumanian above, Rushdy discloses wherein securing the free limbs of the first lateral suture and the second lateral suture to the humeral head comprises inserting at least a portion of the free limbs of the first lateral suture and the second lateral suture into the second knotless suture anchor (paragraph 59, 60).
As to claim 15, Rushdy discloses a suture/tissue graft construct for use in a knotless tissue repair (paragraph 4, 59, 60), the suture/tissue construct comprising: a tissue graft (4, paragraph 52-54) having a superior surface and an inferior surface; a first suture construct (S4, paragraph 55-60, figure 8-13) routed through the tissue graft at a selected medical location with respect to the tissue graft in a first inverted mattress stitch (figure 8,9), including a loop portion (loop as seen in figure 8, 9, which engages 112) and two free limbs (126,128), wherein the loop portion of the first suture construct so routed is positioned adjacent to the superior surface of the tissue graft and each limb of the first suture construct so routed extends through a separate hole in the inferior surface of the tissue graft (figure 9); and a second suture construct (S1, 112), separate from the first suture construct (figure 8, 9), inserted within the loop portion of the first suture construct such that two free limbs of the second suture construct extend from the loop portion of the first suture construct (figure 8, 9), but is silent about the second suture construct comprises a plurality of braided filaments  and possesses a substantially rectangular cross-sectional profile, and does not include a suture core surrounded by the braided filaments.
Dumanian teaches a similar device (suture for tensile loads, abstract) having a suture construct comprises a plurality of braided filaments (104, figure 4) and possesses a substantially rectangular cross-sectional profile (paragraph 23), and does not include a suture core surrounded by the braided filaments (figure 4) for the purpose of being shaped to evenly distribute forces (paragraph 23). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the suture construct of Dumanian as the second suture construct in the method of Rushdy in order for evenly distributing forces of the sutures.
As to claim 16, with the device of Rushdy and Dumanian above, Rushdy discloses the first suture construct comprises a first pair of suture constructs (S3,  S4), each suture construct of said first pair of suture constructs comprising a loop portion that overlaps the loop portion of the other suture construct of said first pair of suture constructs (figure 14, 18, 22, paragraph 56, the sutures will overlap based on how the sutures are used to stitch the graft).
	As to claim 17, with the device of Rushdy and Dumanian above, Rushdy discloses the second suture construct comprises a second pair of suture constructs (S1, S2), each one of the second pair of suture constructs inserted within the loop portions of the first pair of suture constructs, respectively (figure 7-10).
	As to claim 20, with the device of Rushdy and Dumanian above, Rushdy discloses a third suture construct (S3) routed through the tissue graft at a selected glenoid location with respect to the tissue graft in a second inverted mattress stitch, including a loop portion (loop portion that engages 114) and two free limbs (122, 124), wherein the loop portion of the third suture construct so routed is positioned adjacent to the superior surface of the tissue graft and each free limb of the third suture construct so routed extends through a separate hole in the tissue the inferior surface of the tissue graft (figure 8-13); and a fourth suture construct (S2), separate from the third suture construct, inserted within the loop portion of the third suture construct such that two free limbs of the fourth suture construct extend from the loop portion of the third suture construct (figure 8-13, 18-26).
As to claim 21, with the device of Rushdy and Dumanian above, Rushdy discloses the third suture construct comprises a third pair of suture constructs (the further sutures, S6-S9, figure 18-26), each suture construct one of said third pair of suture constructs comprising a loop portion that overlaps the loop portion of the other suture construct of said third pair of suture constructs (loops associated with S6-S9, figure 18-26).
	As to claim 22, with the device of Rushdy and Dumanian above, Rushdy discloses the fourth suture construct comprises a fourth pair of suture constructs (paragraph 69, double the amount of sutures can be used), each one of the fourth pair of suture constructs inserted within the loop portions of the third pair of suture constructs, respectively. Rushdy discloses that multiple sutures can be used, and the greater the amount of sutures, and loops of the suture, the more loads can be distributed and secure the patch in place. The multiple loops and sutures can read on the fourth construct and/or pairs of constructs. See at least prior art Norton cited in section 10 of previous rejection filed 04/12/2022 and cited in 892 filed 04/12/2022. 
As to claim 23, with the device of Rushdy and Dumanian above, Rushdy discloses a first lateral suture (S6) and a second lateral suture (S9) routed through opposing corners of the tissue graft such that two free limbs of each of the first and second lateral sutures extend from the superior surface of the tissue graft (paragraph 60,61).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2012/0265219 to Rushdy to in view of U.S. Patent Publication 2018/0000480 to Dumanian as applied to claims 1-23 above, and further in view of U.S. Patent Publication 2013/0096612 to Zajac.
	As to claim 24, Rushdy as modified by Dumanian discloses the device above but is silent about the construct being preassembled prior to introduction of the construct into a joint space. 
Zajac teaches a similar device (system for attaching soft tissue to bone without knot tying, abstract) having a pre-assembled construct in order for forming integrated system that can be efficiently be ready for use (paragraph 18, 23, 68). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the construct to Rushdy as modified by Dumanian be preassembled as taught by Zajac in order for forming integrated system that can be efficiently be ready for use
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771